Case 1:18-cv-23125-RNS Document 213 Entered on FLSD Docket 11/14/2019 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

  State Farm Mutual Automobile )
  Insurance Company and State Farm )
  Fire & Casualty Company, Plaintiff, )
                                      )
  v.                                  ) Civil Action No. 18-23125-Civ-Scola
                                      )
  Health and Wellness Services, Inc.  )
  and others, Defendants.             )
                      Order Granting Motion to Withdraw
        Attorney Michael D. Nicoleau of Nicoleau Law has moved to withdraw as
  counsel for Defendant Hugo Goldstraj. (Def.’s Mot. to Withdraw, ECF No. 189.)
  He explains Goldstraj lacks the financial resources needed to meet the
  anticipated legal fees and costs associated with Nicoleau’s continued
  representation. After review, the Court grants the unopposed motion to
  withdraw (ECF No. 189).
        An attorney’s request to withdraw from the representation on non-
  mandatory grounds is governed by Rule 4-1.16(b) of the Rules Regulating the
  Florida Bar. That Rule provides, in part, as follows:
       [The] lawyer may withdraw from representing a client if:
       (1) withdrawal can be accomplished without material adverse effect
       on the interests of the client;
       (2) the client insists upon taking action that the lawyer considers
       repugnant, imprudent, or with which the lawyer has a
       fundamental disagreement;
       (3) the client fails substantially to fulfill an obligation to the lawyer
       regarding the lawyer's services and has been given reasonable
       warning that the lawyer will withdraw unless the obligation is
       fulfilled;
       (4) the representation will result in an unreasonable financial
       burden on the lawyer or has been rendered unreasonably difficult
       by the client; or
       (5) other good cause for withdrawal exists.
       It appears counsel’s motion is based on provision (4) as set forth above.
Case 1:18-cv-23125-RNS Document 213 Entered on FLSD Docket 11/14/2019 Page 2 of 2




       After considering the motion, the record, and the relevant legal
  authorities, the Court grants the motion (ECF No. 189). The Court further
  orders:
        1. Attorney Michael D. Nicoleau of Nicoleau Law has shown good cause
           to withdraw. This attorney is discharged as counsel of record in this
           case for Defendant Hugo Goldstraj.
        2. Nicoleau represents that Goldstraj will represent himself going
           forward, and thus proceed pro se. As such all future filings,
           correspondence, and orders must be sent to the following addresses:
                    Hugo Goldstraj
                    3029 NE 188th Street, Apt. 305
                    Aventura, Florida 33180
                    rascovanm@gmail.com

        3. The Court directs the Clerk to update the docket to reflect the
           termination of attorney Michael D. Nicoleau with respect to Goldstraj
           and to link the above addresses with him to ensure delivery of future
           filings, correspondence, and orders.
        4. The Court also directs the Clerk to mail copies of this order to the
           addresses listed below.
        Done and ordered, at Miami, Florida, on November 14, 2019.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
  Copies via U.S. mail and email to:
  Hugo Goldstraj
  3029 NE 188th Street, Apt. 305
  Aventura, Florida 33180

  rascovanm@gmail.com
